Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 02/24/2020.
Claims 1-18 are pending.

Priority
2. 	The Provisional Application No. 62/823,778, which was filed on 03/26/2019, was acknowledged and considered.

Claim Rejections - 35 USC § 112

3. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Independent claims 1 and 10 indicates, at lines 2-3 of claim 1, “receiving .. a first instance of a blockchain among a plurality of instances of the blockchain of a blockchain system”, which means that the blockchain system have many blockchain instances already existed or being in existence. However, at lines 18-19 of claim 1, the claim discloses, “generating … a second instance of the blockchain…”, generated by a certain computing system that has received the first blockchain instance indicated by lines 2-3. If the plurality of blockchain versions or instances have already been created by the blockchain system, the second blockchain instance included, then why there is a need for creating another second blockchain instance. Further clarification is recommended.
	The dependent claims 2-9 and 11-18 of the instant application is rejected for fully incorporation the errors of their respective base claims by dependency.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/04/2021

/HUNG D LE/Primary Examiner, Art Unit 2161